Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 21, 2020

The Court of Appeals hereby passes the following order:

A20A0729. DUDAR v. DEPARTMENT OF COMMUNITY AFFAIRS.

      Abdur Rahim Dib Dudar owns a home in Athens, Georgia, which he planned
to rent to a participant in the Department of Community Affairs’ Housing Choice
Voucher Program. Based upon a dispute regarding the amount of rent to be charged
to the participant, the Department of Community Affairs denied Dudar’s Request for
Tenancy Approval. Dudar then filed a lawsuit in the Superior Court of Fulton County,
in which he sought damages from the Department of Community Affairs’ denial of
his request. The superior court granted the Department of Community Affairs’
Motion to Dismiss on the grounds of sovereign immunity, failure to send an ante
litem notice, and failure to state a claim upon which relief can be granted. Dudar filed
this direct appeal challenging the superior court’s order. We lack jurisdiction.
      “‘Appeals from decisions of the superior courts reviewing decisions of . . . state
and local administrative agencies’ must be brought by application for discretionary
appeal under the procedures set forth in OCGA 5-6-35.” Hamryka v. City of
Dawsonville, 291 Ga. 124, 125 (1) (728 SE2d 197) (2012), quoting OCGA § 5-6-36
(a) (1). When OCGA § 5-6-35 (a) (1) applies, the appeal “must come by timely
application, and if [it] come[s] instead by a notice of appeal, the appellate court is
without jurisdiction and must dismiss the appeal.” State v. Intl. Keystone Knights of
the Ku Klux Klan, Inc., 299 Ga. 392, 399 (4) (788 SE2d 455) (2016).
      The Department of Community Affairs is a state administrative agency. See
OCGA § 50-8-1. When the Department of Community Affairs denied Dudar’s
tenancy request, it made a decision that was adjudicatory in nature. See Wolfe v.
Board of Regents of the University System of Georgia, 300 Ga. 223, 228 (2) (b) (794
SE2d 85) (2016) (“A decision of an adjudicatory nature is one that is immediate in
application, is specific in application, and commonly involves an assessment of facts
about the parties and their activities, businesses, and properties.”) (citation and
punctuation omitted). And the superior court’s decision reviewed the decision of the
Department of Community Affairs.
      “[W]hen we consider the nature of the proceedings in the superior court for the
purposes of OCGA § 5-6-35 (a) (1), we look to the substance of those proceedings,
not merely the form of the relief sought.” (Citations and punctuation omitted.) Wolfe,
300 Ga. at 230 (2) (c). Dudar’s complaint asserted that the Department of Community
Affairs’ determination of rent and denial of his tenancy request was “deceptive,” and
sought damages of $24,340.80. The complaint thus “attack[ed] . . . the validity of an
administrative ruling and [sought] to prevent . . . the enforcement thereof.” (Citation
and punctuation omitted.) Id. And this superior court “necessarily review[ed] the
administrative decision.” (Citation and punctuation omitted.) Id.
      Because Dudar’s appeal was from the superior court’s review of a decision by
a state administrative agency, it should have been brought by application for
discretionary appeal under OCGA § 5-6-35. We therefore dismiss this direct appeal
for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/21/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.